Exceptions overruled. This case is here a second time on exceptions taken by the proponent of the will at a trial in the Superior Court of issues of fraud or undue influence of the proponent which were framed in accordance with our previous rescript. Mooney v. McKenzie, 324 Mass. 685. The proponent contends that answers to the questions should have been directed in his favor. He also excepts to the denial of his motion for new trial. In our former opinion we held that issues should be framed because the proponent, an attorney at law not related to the decedent and not a close personal friend, drew the will in behalf of a very aged client and himself attended to its execution, the client having no independent advice, and the will providing for a money legacy to the attorney, in effect giving him the residue of the estate, appointing him executor, and leaving little or nothing to the kindred of the decedent. A careful examination of the evidence received at the trial discloses some differences between the evidence actually produced and that expected when the case was here before, but these are not sufficient to change our views. The jury could have decided in favor of the proponent, but the issues were for them.